DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I claims 1-10 and 20 in the reply filed on 01/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2017/0247613).
Regarding claims 1-5, 20 Ono discloses core-shell particles of the invention are core-shell particles having a core containing a Group III element and a Group V 
As Ono discloses proportion of the peak intensity ratio of the Group II element with respect to the peak intensity ratio of the Group III element as measured by X-ray photoelectron spectroscopy analysis is 0.25 or higher, it therefore would be obvious that a ratio of a peak intensity showing a bond between the Group HI element and the Group II element to a peak intensity showing a bond between the Group HI element and the Group V element, which is measured by Raman spectroscopy, would intrinsically be in a range of 0.16 to 0.33.
Regarding claims 6-10, As Ono discloses core-shell particles having a core containing a Group III element and a Group V element; and a shell covering at least a portion of the surface of the core and containing a Group II element and a Group VI element, where the elements such as In, P, Zn and S are identical to the one as presently claimed, it therefore would be obvious that a peak showing a bond between the Group II element and the Group V element would intrinsically be present in a range of 340 to 365 cm-1, and a peak showing a bond between the Group III element and the Group II element, which is measured by Raman spectroscopy would intrinsically be present in a range of 200 to 230 cm-1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        imes